Citation Nr: 1028815	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  09-12 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to increases in the ratings assigned for 
residuals of prostate cancer currently assigned a 0 percent 
rating prior to February 7, 2008, and a 10 percent rating from 
that date.

2.  Entitlement to a compensable rating for proctitis.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 
1962 to October 1966.  This appeal is before the Board of 
Veterans' Appeals (Board) on appeal from a May 2007 rating 
decision of the Cheyenne, Wyoming VARO that granted service 
connection for residuals of prostate cancer, rated 0 percent, 
effective March 13, 2005 and for proctitis, as secondary to 
prostate cancer, also effective March 13, 2005.  [The rating 
decision also granted special monthly compensation for loss of 
use of a creative organ (erectile dysfunction) secondary to the 
prostate cancer.]  An April 2009 rating decision increased the 
rating for residuals of prostate cancer to 10 percent, effective 
February 7, 2008.

The Veteran's correspondence received in March 2009 raises 
a claim of entitlement to secondary service connection and 
a compensable rating for penile deformity.  This matter 
has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore the Board does not have 
jurisdiction in the matter.  It is referred to the AOJ for 
appropriate action.  


FINDINGS OF FACT

1.  The Veteran's residuals of prostate cancer are not shown to 
have been manifested by reoccurrence or metastasis, renal 
dysfunction, leakage requiring wearing of absorbent materials, or 
obstruction requiring dilatation; throughout (from the effective 
date of grant of service connection) the disability is reasonably 
shown to have been manifested by urinary frequency with daytime 
voiding interval between 2 and 3 hours and nocturnal frequency of 
awakening 2 times per night, but not by voiding interval between 
1 and 2 hours or nocturia 3 to 4 times .  

2.  Throughout, the Veteran's proctitis is reasonably shown to 
have been manifested by symptoms analogous to moderate irritable 
colon syndrome.



CONCLUSIONS OF LAW

1.  A 10 percent rating for residuals of prostate cancer is 
warranted from the earlier effective date of March 13, 2005; a 
rating in excess of 10 percent is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 
4.21, 4.115a, 4115b, Diagnostic Codes (Codes) 7522, 7527, 7528 
(2009).

2.  Throughout, a 10 percent rating is warranted for the 
Veteran's proctitis. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.20, 4.114, Codes 7399-7319 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                    Veteran's Claims Assistance Act of 2000 
(VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating claims for VA benefits, and applies 
in the instant case.  As the rating decision on appeal granted 
service connection and assigned disability ratings and effective 
dates for the awards, statutory notice had served its purpose, 
and its application was no longer required.  An August 2008 
statement of the case (SOC) properly provided notice on the 
downstream issues of increased initial ratings; an April 2009 
rating decision supplemental SOC (SSOC) readjudicated the matters 
after the Veteran had opportunity to respond.  The Veteran has 
not alleged that the notice now provided in this case is less 
than adequate (He did, however, question the adequacy of the 
notice regarding rating criteria prior to the appeal; this defect 
was corrected by the downstream notice provided by the SSOC.).  
See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

The Veteran's identified pertinent treatment records have been 
secured.  He was afforded VA examinations (in April 2007 and in 
March 2009).  While the April 2007 examination report does not 
include all information needed to consider all criteria for 
rating the disabilities at issue, such information was noted on 
the latter examination, which is adequate for rating purposes.  
VA's duty to assist is met.

                         Legal Criteria, Factual Background, and 
Analysis

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.

With the initial rating assigned with a grant of service 
connection, separate ratings may be assigned for separate periods 
of time, based on the facts found.  This is known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Where there is a question as to which of two evaluations shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence relevant 
to these appeals.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is no 
need to discuss, in detail, every piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(VA must review the 
entire record, but does not have to discuss each piece of 
evidence.)  Hence, the Board will summarize the relevant 
evidence, as appropriate, and the Board's analysis will focus 
specifically on what the evidence shows, or does not show, as to 
the claims.   

Prostate Cancer Residuals

Prostate cancer/residuals are rated under Code 7528 (for 
malignant neoplasms of the genitourinary system), which provides 
for a 100 percent rating upon diagnosis of malignancy and for 6 
months following surgery, X-ray, chemotherapy, or other 
therapeutic procedure.  Thereafter, if there has been no local 
recurrence or metastasis, the disability is to be rated on 
residuals as voiding dysfunction or renal dysfunction, whichever 
is predominant.  38 C.F.R. § 4.115b.  Notably, here there is no 
evidence of recurrence, metastasis, or associated renal 
dysfunction.

Voiding dysfunction is rated based on urine leakage, frequency, 
or obstructed voiding.  For a rating based on leakage, the 
minimum compensable (20 percent) rating criteria provide that 
wearing of absorbent materials (e.g. pads/diapers) is required.  
As it is neither shown nor alleged that the Veteran is required 
to wear absorbent materials, a rating on such basis is not 
warranted.  38 C.F.R. § 4.115a.    

For urinary frequency, a 10 percent rating is warranted for 
daytime voiding interval between two and three hours, or 
awakening to void two times per night.  A 20 percent rating is 
warranted for daytime voiding interval between one and two hours, 
or awakening three to four times per night.  A (maximum) 40 
percent rating is warranted for daytime voiding interval less 
than 1 hour, or; awakening to void 5 or more times per night.  
38 C.F.R. § 4.115a.  

Private treatment records (and history noted on VA examinations) 
show that the Veteran had prostate cancer diagnosed in 1996, and 
received radiation therapy.  There has been no recurrence; and 
there is no evidence of metastasis.  

The private treatment records for the evaluation period (from the 
date of award of service connection) include notations of:  
"normal urologic function", in May 2004; and "not having any 
change in urination", in November 2005 . 

On April 2007 VA examination it was noted that the Veteran denied 
urinary incontinence.  There was no mention of urinary frequency 
or obstruction.

The May 2007 rating decision on appeal granted service connection 
for residuals of prostate cancer effective from March 13, 2005 
(based on regulatory provisions which provide for an award one 
year prior to the date of claim, where service connection is 
awarded based on liberalizing issue).  

In a February 2008 statement, the Veteran reported he had urinary 
frequency.  
On March 2009 VA examination it was noted that there was no 
evidence of cancer recurrence.  The Veteran reported urinary 
frequency (4-5 x per day) and nocturia (x 2).  He indicated he 
had decreased stream with off and on hesitancy (no dysuria).  It 
was noted that there was no incontinence, and no renal 
dysfunction.  

In a statement received in May 2009 the Veteran (in essence) 
noted that on the first VA examination the examiner had not 
evaluated adequately for urinary dysfunction (and he did not 
report it as he was unaware of the rating criteria at the time).  
He indicated that he had recorded his voiding since the last 
examination, and found that he voids every 2-3 hours during the 
day and that night voiding occurs 2-3 times (once on occasion).   

While the Veteran argues that his prostate cancer residuals 
should be rated 100 percent under Code 7528 (in essence because 
the cancer might recur at same time in the future), the criteria 
under that Code clearly provide that after the expiration of a 6 
month period following the cessation of surgery, x-ray, 
chemotherapy, or other therapeutic therapy, where there has been 
no recurrence or metastasis, the disability is to be rated based 
on residuals as voiding or renal dysfunction, whichever is more 
advantageous to the Veteran (and not as an active process).   As 
the Veteran's radiation therapy ended sometime in 1996, and there 
is no evidence of actual (rather than potential) recurrence of 
metastasis, the rating here must be based on residuals.   

Inasmuch as there is no evidence of renal dysfunction (the 2009 
VA examiner specifically noted there was none), rating on such 
basis is not warranted.  

Rating based on voiding dysfunction, the Board notes initially 
that the RO has assigned an increased (10 percent ) rating, 
effective from February 7, 2008 (the date of receipt of the 
Veteran's notice of disagreement (as the first evidence of a 
voiding problem, confirmed by subsequent VA examination).  In 
that regard the Veteran argues that the initial VA examination 
was inadequate (as it did not address frequency of voiding); the 
Board finds that such indeed was the case, as the only notation 
regarding voiding was that the Veteran did not have incontinence 
(i.e, leakage).  The Veteran alleges he has had the problem with 
frequency throughout, and the Board finds his explanations 
plausible and persuasive.  Therefore, the Board concludes that a 
10 percent rating based on frequency is warranted throughout, 
since the award of service connection.  

Next for consideration is whether a rating in excess of 10 
percent based on urinary frequency is warranted for any period of 
time.  The Veteran's reports of frequency on VA examination (4-5 
x per day; nocturia x 2) are the only clinically noted reports of 
frequency.  As they fall squarely within the criteria for a 10 
percent rating, they do not warrant a rating in excess of 10 
percent.  While he has since (in a May 2009 statement) alleged 
greater frequency with voiding interval between 2 and 3 hours 
during the day and nocturia between 2 and 3 times per night, such 
frequency does not meet the above-outlined criteria for the next 
higher, 20 percent, rating.  

What remains for consideration is whether a higher rating might 
be warranted based on obstruction.  The next higher (30 percent) 
rating for obstructed voiding requires that there be urinary 
retention requiring intermittent or continual catheterization.  
As there is no indication (or allegation)that during the appeal 
period the Veteran has had urinary retention requiring 
catheterization, an increased rating on such basis is not 
warranted.   

The symptoms of the Veteran's prostate cancer residuals are 
entirely encompassed by the regular schedular criteria, and those 
criteria are not inadequate.  Therefore, referral of this matter 
for extraschedular consideration is not indicated.  See Thun v. 
Peake, 22 Vet. App.111 (2008).   It is neither suggested by the 
record nor alleged that the residuals cause the Veteran to be 
unemployable.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Proctitis 

There is no specific diagnostic code for rating proctitis 
(inflammation of the rectum).  Consequently the disability must 
be rated by analogy.  Based on the symptoms of the disability 
(and the anatomy involved), the Board finds that the most 
appropriate analogy is under Code 7319 for irritable colon 
syndrome).  38 C.F.R. § 4.20.   
Under Code 7319 a 0 percent rating is warranted if there are 
disturbances of the bowel function with occasional episodes of 
abdominal distress.  A 10 percent evaluation is warranted if the 
condition is moderate, with frequent episodes of bowel 
disturbance with abdominal distress.  A 20 percent rating is 
warranted where the condition is severe, with diarrhea or 
alternating diarrhea and constipation with more or less constant 
abdominal distress.  38 C.F.R. § 4.114.  

The record shows that the Veteran developed proctitis as a 
consequence of his therapy for prostate cancer (and initially 
requiring a 5 month course of steroid treatment).  

On April 2007 VA examination the Veteran reported proctitis 
occurring at least once per month lasting two to three days, with 
irritation around the rectum and changes in his stool, described 
as "uncomfortable" with no real bleeding.  He reported that for 
these episodes, he adjusts his diet, and he uses over-the-counter 
salves and ointments, and the symptoms go away.  A March 2007 
rectal examination found some reddening around his anus and skin 
tags.  

In a February 2008 statement, the Veteran reported a recurring 
problem with rectal itching, pain, and occasional bloody 
diarrhea.  He reported using rectal steroids from time to time.

On VA examination in March 2009 the Veteran reported episodes of 
proctitis a couple of times per year, with symptoms including 
diarrhea with loose stools and pain with bowel movements four to 
five times per day, with each episode lasting approximately two 
weeks.  He reported the pain during these episodes at 5 to 6 out 
of 10.  He gets streaks of blood on his stool and toilet tissue 
during these episodes as well.  Steroid enemas helped with the 
symptoms.  He reported needing to stay near a bathroom during 
these episodes, leaving him unable to go out much.  He reported 
no constipation as long as he keeps well hydrated, and no 
hemorrhoids or bowel incontinence.  The Veteran deferred a rectal 
examination.  In his May 2009 statement the Veteran related that 
his rectal/bowel complaints had persisted. 

The Board finds that the disability picture presented by the 
evidence outlined above, while not entirely meeting the criteria 
for a 10 percent rating under Code 7319, approximate those 
criteria.  Both VA examinations noted the Veteran's accounts 
(supported by physical findings such as reddening of anus) of 
bouts of diarrhea consistent with a disability picture of 
moderate bowel disturbance.  Accordingly, a 10 percent under Code 
7319 is warranted for the entire appeal period.  As the evidence 
does not show severe irritable colon-like symptoms, the next 
higher, 30 percent, rating is not warranted.  

The Board notes that the RO has also considered rating this 
disability under the criteria in Code 7332 (for rating disability 
of the rectum and anus based on impairment of sphincter control).  
As there is no evidence or allegation of rectal leakage, rating 
under these criteria would be of no benefit to the Veteran.  

Inasmuch as there is no evidence that the Veteran has symptoms of 
proctitis not encompassed by the schedular criteria, those 
criteria are not inadequate, and referral for extraschedular 
consideration is not indicated.  See Thun, 22 Vet. App. 111 
(2008).  Furthermore, it is neither alleged, nor suggested by the 
record, that the Veteran is unemployable due his proctitis.  See 
Rice, 22 Vet. App. 447 (2009).  


ORDER

A 10 percent earlier effective date of March 13, 2005 is granted 
for the assignment of a 10 percent rating for residuals of 
prostate cancer, subject to the regulations governing payment of 
monetary awards; a rating in excess of 10 percent is denied.   

A 10 percent rating (for the entire period from March 13, 2005 to 
the present) is granted for the Veteran's proctitis, subject to 
the regulations governing payment of monetary awards

____________________________________________
George R. Senyk,
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


